EXHIBIT 10.1 THIRD AMENDMENT TO LEASE THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 21st day of July, 2017 (the “Third Amendment Execution Date”), by and between BMR-MEDICAL CENTER DRIVE LLC, a Delaware limited liability company (“Landlord”), and REGENXBIO INC., a Delaware corporation (“Tenant”). RECITALS A.WHEREAS, Landlord owns certain real property (the “Property”) and the improvements on the Property located at 9704, 9708, 9712 and 9714 Medical Center Drive, Rockville, Maryland, including the buildings located thereon; B.WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of March 6, 2015 (the “Original Lease”), as affected by that certain Acknowledgement of Term Commencement Date and Term Expiration Date dated as of April 17, 2015, given by Tenant in favor of Landlord, as amended by that certain First Amendment to Lease dated as of September 30, 2015 (the “First Amendment”), and as further amended by that certain Second Amendment to Lease dated as of November 23, 2015 (the “Second Amendment”) (collectively, as amended, the “Existing Lease”), whereby Tenant leases certain premises consisting of approximately ten thousand eight hundred thirty-three (10,833) square feet of Rentable Area (the “9712 Premises”) from Landlord in the building at 9712 Medical Center Drive, Rockville, Maryland (the “9712 Building”), and approximately nineteen thousand fifty-six (19,056) square feet of Rentable Area (the “9714 Premises”) on the second floor of the building at 9714 Medical Center Drive in Rockville, Maryland (the “9714 Building”); C.WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease from Landlord, additional premises consisting of: (i) approximately 5,043 square feet of Rentable Area on the first floor of the 9714 Building known as Suite 1114 (the “Suite 1114 Lab/Office Premises”), together with approximately 276 square feet of Rentable Area on the amenities level of the 9714 Building (the “Storage Premises”, together with the Suite 1114 Lab/Office Premises, the “Suite 1114 Premises”), and (ii) approximately 11,000 square feet of Rentable Area on the first floor of the 9714 Building known as Suite 1214 (the “Suite 1214 Premises”), each as depicted on Exhibit A-1 attached hereto; and D.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease only in the respects and on the conditions hereinafter stated.
